      Case 1:20-cv-01419-APM Document 187 Filed 01/04/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                           )
DOMINGO ARREGUIN GOMEZ, et al.,            )
         Plaintiffs,                       )
                                           )
      v.                                   )
                                           )
DONALD J. TRUMP, President of the United   )   Civil Action No. 20-1419 (APM)
States of America, et al.,                 )
                                           )
             Defendants.                   )
                                           )
                                           )
                                           )

                                           )
MOHAMMED ABDULAZIZ ABDULBAGI               )
MOHAMMED, et al.,                          )
                                           )
             Plaintiffs,                   )
                                           )
      v.                                   )   Civil Action No. 20-1856 (APM)
                                           )
MICHAEL R. POMPEO, Secretary,              )
U.S. Department of State, et al.,          )
                                           )
             Defendants.                   )
                                           )

                                           )
CLAUDINE NGUM FONJONG, et al.,             )
                                           )
             Plaintiffs,                   )
                                           )
      v.                                   )
                                               Civil Action No. 20-2128 (APM)
                                           )
DONALD J. TRUMP, President of the United   )
States of America, et al.,                 )
                                           )
             Defendants.                   )
                                           )
        Case 1:20-cv-01419-APM Document 187 Filed 01/04/21 Page 2 of 4




                                                  )
 AFSIN AKER, et al.,                              )
                                                  )
               Plaintiffs,                        )
                                                  )
        v.                                        )
                                                         Civil Action No. 20-1926 (APM)
                                                  )
 DONALD J. TRUMP, President of the United         )
 States of America, et al.,                       )
                                                  )
               Defendants.                        )
                                                  )

                                                  )
 MORAA ASNATH KENNEDY, et al.,                    )
                                                  )
               Plaintiffs,                        )
                                                  )
        v.                                        )
                                                         Civil Action No. 20-2639 (APM)
                                                  )
 DONALD J. TRUMP, President of the United         )
 States of America, et al.,                       )
                                                  )
               Defendants.                        )
                                                  )


                    DEFENDANTS’ NOTICE OF EXTENSION OF
                 PRESIDENTIAL PROCLAMATIONS 10014 AND 10052

       On December 31, 2020, the President announced Proclamation on Suspension of Entry of

Immigrants and Nonimmigrants Who Continue to Present a Risk to the United States Labor

Market. See The White House, Proclamation on Suspension of Entry of Immigrants and

Nonimmigrants Who Continue to Present a Risk to the United States Labor Market,

https://www.whitehouse.gov/presidential-actions/proclamation-suspension-entry-immigrants-

nonimmigrants-continue-present-risk-united-states-labor-market/   (Dec.   31,   2020).    The

Proclamation amends Proclamations 10014 and 10052 by extending their effective period until


                                              2
        Case 1:20-cv-01419-APM Document 187 Filed 01/04/21 Page 3 of 4




March 31, 2021, which may be further continued as necessary. See id. §§ 1, 2. The Proclamation

further directs, “[w]ithin 15 days of December 31, 2020, and every 30 days thereafter while this

proclamation is in effect, the Secretary of Homeland Security shall, in consultation with the

Secretary of State and the Secretary of Labor, recommend any modifications as may be necessary.”

Id.


Dated: January 4, 2021                      Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General, Civil Division

                                            WILLIAM C. PEACHEY
                                            Director, Office of Immigration Litigation, District
                                            Court Section

                                            COLIN A. KISOR
                                            Deputy Director

                                            GLENN M. GIRDHARRY
                                            Assistant Director

                                            JOSHUA S. PRESS
                                            Senior Litigation Counsel

                                            /s/ JAMES J. WEN
                                            Trial Attorney
                                            U.S. Department of Justice, Civil Division
                                            Office of Immigration Litigation
                                            District Court Section
                                            P.O. Box 868, Ben Franklin Station
                                            Washington, D.C. 20044
                                            (202) 532-4142
                                            James.J.Wen@usdoj.gov

                                            Attorneys for Defendants




                                               3
         Case 1:20-cv-01419-APM Document 187 Filed 01/04/21 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I hereby certify that on January 4, 2021, I electronically filed the foregoing document with
the Clerk of the Court for the United States District Court of for the District of Columbia by using
the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
accomplished by the CM/ECF system.


                                 By: /s/ James J. Wen
                                     JAMES J. WEN
                                     Trial Attorney
                                     United States Department of Justice
                                     Civil Division




                                                 4
